              Case 3:19-cr-00381-CRB Document 130 Filed 01/27/20 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAILAJA M. PAIDIPATY (NYBN 5160007)
   RYAN REZAEI (CABN 285133)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7324
 8           sailaja.paidipaty@usdoj.gov
             ryan.rezaei@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                       )   NO CR19-0381 CRB
                                                     )
15           Plaintiff,                              )
                                                     )   STATEMENT OF THE UNITED STATES IN
16      v.                                           )   RESPONSE TO JANUARY 15, 2020 COURT
                                                     )   ORDER
17   ANDY REANOS-MORENO, et al,                      )
                                                     )
18           Defendants.                             )
                                                     )
19

20           During the January 15, 2020 status conference in the above-captioned case, the Court ordered the
21 government to file a statement for each defendant outlining the following information: “quantity of

22 drugs, potential mandatory minimum, criminal history category, deportation status, and how long the

23 defendant has been in federal custody.” Dkt. 128, Minute Entry. In response to the Court’s order, the

24 //

25 //

26 //

27 //

28 //

     STMT OF USA
     NO CR 19-0381 CRB
             Case 3:19-cr-00381-CRB Document 130 Filed 01/27/20 Page 2 of 6




 1 United States submits the chart attached here.

 2 DATED: January 27, 2020                          Respectfully submitted,

 3
                                                    DAVID L. ANDERSON
 4                                                  United States Attorney
                                                     /s
 5                                                  SAILAJA M. PAIDIPATY
                                                    RYAN REZAEI
 6                                                  Assistant United States Attorneys
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STMT OF USA
     NO CR 19-0381 CRB
                                          Case 3:19-cr-00381-CRB Document 130 Filed 01/27/20 Page 3 of 6

                                   MINIMUM DRUG QUANTITY                                            CRIMINAL                                                      CUSTODY
                                                                            SUBJECT TO                                                      SUBJECT TO
                                      ATTRIBUTABLE TO                                               HISTORY          IMMIGRATION                                     AND
          DEFENDANT                                                         MANDATORY                                                        REMOVAL
                                                                                                                       STATUS                                   LITIGATION
                                        DEFENDANT1                           MINIMUM               CATEGORY2                               PROCEEDINGS
                                                                                                                                                                  STATUS
                                   Methamphetamine - 426.94 g                                                                                                    In custody
                                          Heroin – 73 g                   Yes – 60 months
                                                                                                                                                                    since
       ANDY REANOS-                  Cocaine Base - 72.55 g                (drug quantity                                 Legal
                                                                                                                                           Potentially, if        8/6/2019
         MORENO,                       Cocaine – 17.85 g                supports 120-month                I             Permanent
                                                                                                                                            convicted
        a/k/a “Pelon”                  Fentanyl – 22.07 g                    mandatory                                   Resident
                                                                                                                                                               Status hearing
                                                                             minimum)
                                     Total – 8,929 kg CDW3                                                                                                     on 3/25/2020
                                   Methamphetamine - 426.94 g                                                                                                    In custody
                                                                          Yes – 60 months
                                          Heroin – 73 g                                                                                                             since
                                                                           (drug quantity
       KAROL ERAZO                   Cocaine Base - 72.55 g                                                                                                       8/6/2019
                                                                        supports 120-month                I          Undocumented                Yes
         REANOS                        Cocaine – 17.85 g
                                                                             mandatory
                                       Fentanyl – 22.07 g                                                                                                      Status hearing
                                                                             minimum)
                                     Total – 8,929 kg CDW                                                                                                      on 3/25/2020
    MANUEL ARTEAGA,
                                                                                                                                                                  In custody
         a/k/a “Come,              Methamphetamine -145.36 g              Yes – 60 months
                                                                                                                                                                     since
        a/k/a “Comer”,                  Heroin – 41.7 g                    (drug quantity
                                                                                                                                                                   8/6/2019
    a/k/a “Angel Centeno             Cocaine Base - 41.66 g             supports 120-month                I          Undocumented                Yes
          Alvarado”,                   Fentanyl – 14.93 g                    mandatory
                                                                                                                                                               Status hearing
     a/k/a “Angel David             Total – 3134.99 kg CDW                   minimum)
                                                                                                                                                               on 3/25/2020
          Centeno””
                                                                                                                                                                  In custody
                                                                                                                                                                     since
                                    Methamphetamine -53.1 g               Yes – 60 months
                                                                                                                                                                   8/6/2019
                                        Heroin – 31.45 g                   (drug quantity
        ALLAN JOSUE
                                     Cocaine Base - 14.84 g             supports 120-month                I          Undocumented                Yes
       FUNEZ OSORTO                                                                                                                                               Change of
                                       Fentanyl – .499 g                     mandatory
                                                                                                                                                                     plea
                                    Total – 1147.69 kg CDW                   minimum)
                                                                                                                                                                scheduled for
                                                                                                                                                                  2/12/2020


1
  The reported drug quantities are based on the government’s current estimates. Additional chemical testing and analysis of intercepted communications are ongoing and these
calculations may change depending on those assessments.
2
  The reported criminal history categories are estimates based on criminal history reports in the government’s possession that have been produced to individual defendants. The
criminal history categories have not been verified by U.S. Pretrial Services or the U.S. Probation Office.
3
    CDW refers to “Converted Drug Weight” as determined under U.S. Sentencing Guidelines § 2D1.1(c), Notes to Drug Quantity Table (K), and Application Note 8.
                             Case 3:19-cr-00381-CRB Document 130 Filed 01/27/20 Page 4 of 6

                        MINIMUM DRUG QUANTITY                               CRIMINAL                                  CUSTODY
                                                        SUBJECT TO                                    SUBJECT TO
                           ATTRIBUTABLE TO                                  HISTORY    IMMIGRATION                      AND
    DEFENDANT                                           MANDATORY                                       REMOVAL
                                                                                         STATUS                     LITIGATION
                             DEFENDANT1                  MINIMUM           CATEGORY2                  PROCEEDINGS
                                                                                                                      STATUS
                                                                                                                     In custody
                                                                                                                        since
                        Methamphetamine - 49.91 g                                                                     8/6/2019
                             Heroin – 25.43 g                                          Undocumented
BRAYAN MARTINEZ                                        Yes – 60 months         I                          Yes
                          Cocaine Base - 14.82 g                                                                      Change of
                         Total – 1076.55 kg CDW                                                                          plea
                                                                                                                    scheduled for
                                                                                                                      2/12/2020
                                                                                                                     Arrested on
                                                                                                                       8/6/2019
 JOSUE NATANAEL
                        Methamphetamine - 49.91 g
PERDOMO MORENO,                                                                                                      Released on
                             Heroin – 25.43 g
   a/k/a “Cachete”,                                    Yes – 60 months         I       Undocumented       Yes         bond on
                          Cocaine Base - 14.82 g
  a/k/a “Raul Mejia”                                                                                                  9/2/2019
                         Total – 1076.55 kg CDW
                                                                                                                    Fugitive as of
                                                                                                                     12/2/2019
                                                                                                                     In custody
                                                                                                                        since
                        Methamphetamine – 25.03 g
                                                                                                                      8/6/2019
                             Heroin – 14.58 g
  JOSE FRANKLIN
                         Cocaine Base - 18.54 g        Yes – 60 months         I       Undocumented       Yes
RODRIGUEZ GARCIA                                                                                                      Change of
                            Fentanyl – 10.44 g
                                                                                                                         plea
                           Total – 607 kg CDW
                                                                                                                    scheduled for
                                                                                                                      2/12/2020
                                                                                                                     In custody
                        Methamphetamine – 282 g         Yes – 60 months
  ARNOLD CRUZ                                                                                                            since
                        Heroin – weight pending lab      (drug quantity
    RODRIGUEZ,                                                                                                         8/6/2019
                                                      supports 120-month       I       Undocumented       Yes
  a/k/a “Jose”, a/k/a            analysis
                                                           mandatory
   “Carlos Aguilar”       Total – 5,640 kg CDW                                                                      Status hearing
                                                           minimum)
                                                                                                                    on 3/25/2020


                                                                 -2-
                             Case 3:19-cr-00381-CRB Document 130 Filed 01/27/20 Page 5 of 6

                        MINIMUM DRUG QUANTITY                          CRIMINAL                                      CUSTODY
                                                     SUBJECT TO                                  SUBJECT TO
                           ATTRIBUTABLE TO                             HISTORY    IMMIGRATION                          AND
    DEFENDANT                                        MANDATORY                                     REMOVAL
                                                                                    STATUS                         LITIGATION
                             DEFENDANT1               MINIMUM         CATEGORY2                  PROCEEDINGS
                                                                                                                     STATUS
                                                                                                                    In custody
                                                                                                                       since
                             Heroin – 31.3 g
                                                                                                                     8/6/2019
                          Cocaine Base - 13.6 g
   CHRISTIAN
                            Cocaine – 7.27 g        Yes – 60 months       I       Undocumented        Yes
RODRIGUEZ-VALLE                                                                                                      Change of
                            Fentanyl – 7.135
                                                                                                                        plea
                          Total – 99.6 kg CDW
                                                                                                                   scheduled for
                                                                                                                     2/12/2020
   ALEX GOMEZ
  BARRIENTOS,                                                                                                       In custody
a/k/a “Axel Gamez”,                                                                                                    since
                         Cocaine Base - 17.29 g
a/k/a “Santo Jenaro”,                                                                                                8/6/2019
                           Cocaine – 10.58 g        Yes – 60 months      III      Undocumented        Yes
 a/k/a “Juan Carlos
                         Total – 63.88 kg CDW
      Villatoro”,                                                                                                  Status hearing
a/k/a “Freddie Heren                                                                                               on 3/25/2020
       Gamez
                                                                                                                    Arrested on
                                                                                                                     8/6/2019

                                                                                     Legal                          Released on
 ERIC MONTOYA                                                                                    Potentially, if
                          Heroin - less than 10 g   Yes – 60 months       I        Permanent                          bond on
   MARQUEZ                                                                                        convicted
                                                                                    Resident                         8/16/2019

                                                                                                                   Status hearing
                                                                                                                   on 3/25/2020




                                                             -3-
                           Case 3:19-cr-00381-CRB Document 130 Filed 01/27/20 Page 6 of 6

                       MINIMUM DRUG QUANTITY                       CRIMINAL                                  CUSTODY
                                                 SUBJECT TO                                  SUBJECT TO
                          ATTRIBUTABLE TO                          HISTORY    IMMIGRATION                      AND
    DEFENDANT                                    MANDATORY                                     REMOVAL
                                                                                STATUS                     LITIGATION
                            DEFENDANT1            MINIMUM         CATEGORY2                  PROCEEDINGS
                                                                                                             STATUS
                                                                                                            In custody
                                                                                                               since
                                                                                                            8/17/2019
KEVIN ARTEAGA-
                         Methamphetamine –
    MORALES,                                    Yes – 60 months      II       Undocumented       Yes
                            less than 5 g                                                                    Change of
a/k/a “Jairo Medina”                                                                                           plea
                                                                                                           scheduled for
                                                                                                               2/12
                                                                                                            Arrested on
                                                                                                             9/4/2019

                                                                                                            Released on
 NICOLAS SORIA             Cocaine – 497 g            No              I       Undocumented       Yes         bond on
                                                                                                             9/5/2019

                                                                                                           Status hearing
                                                                                                           on 3/25/2020




                                                           -4-
